           Case 1:20-cv-10856-CM Document 5 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK P. MURPHY,
                               Plaintiff,
                                                              20-CV-10856 (CM)
                   -against-
                                                              ORDER OF DISMISSAL
L.A. SPAULDING, et al.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated at the Westchester County Jail, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights on September

23, 2020. By order dated December 28, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the following reasons, the

complaint is dismissed without prejudice.

        After granting Plaintiff leave to proceed IFP, the Court discovered that Plaintiff

previously submitted a substantially similar complaint against Defendants alleging that they

failed to protect him from another detainee. That case is pending before the Honorable Louis L.

Stanton of this Court under docket number 20-CV-9013 (LLS). Because this complaint raises the

same claims, no useful purpose would be served by the filing and litigation of this duplicate

lawsuit. Therefore, this complaint is dismissed without prejudice to Plaintiff’s pending case

under docket number 20-CV-9013 (LLS).

        In light of the Court’s belief that Plaintiff may have submitted this duplicate complaint in

error, the Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the

Warden or Superintendent having custody of Plaintiff shall not deduct or encumber funds from

Plaintiff’s prison trust account for this lawsuit.
            Case 1:20-cv-10856-CM Document 5 Filed 01/04/21 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and to the Warden

or Superintendent having custody of Plaintiff and note service on the docket. Plaintiff’s

complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
